996 F.2d 1228
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Lisa Marie DUNBAR, Defendant-Appellant.
No. 92-30360.
United States Court of Appeals, Ninth Circuit.
Submitted June 8, 1993.*Decided June 18, 1993.

Before CANBY, FERNANDEZ and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Lisa Marie Dunbar appeals her sentence imposed following her guilty plea to manufacturing methamphetamine in violation of 21 U.S.C. § 841(a)(1).   We have jurisdiction under 28 U.S.C. § 1291, and affirm.


3
Dunbar argues that the district court erred by sentencing her to the mandatory minimum ten-year sentence under 21 U.S.C. § 841(b)(4)(1)(A)(Viii) because the quantity of methamphetamine necessary to trigger the ten-year minimum sentence was not alleged in the indictment.   This argument is foreclosed by our recent decision in  United States v. Sotelo-Rivera, 931 F.2d 1317, 1319 (9th Cir.1991), cert. denied, 112 S.Ct. 1186 (1992).  ("Section 841(a) does not specify drug quantity as an element of the substantive offense of possession with intent to distribute;  quantity is instead relevant to the penalty provisions of section 841(b), and is a matter for the district court at sentencing.")


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3